Citation Nr: 0416832	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  02-01 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to status as a veteran for purposes of VA 
benefits.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (the RO).  

Procedural history

In July 2000, the RO received the appellant's claim of 
entitlement to service connection for a cervical spine 
disorder.  In a December 2001 rating decision, the RO denied 
the claim.  The appellant disagreed with the December 2001 
rating decision and initiated this appeal.  The appeal was 
perfected with the timely submission of the appellant's 
substantive appeal (VA Form 9) in February 2002.  

In January 2003 and again in July 2003, the Board remanded 
this issue for hearings requested by the appellant.  The 
appellant testified at a local RO hearing in April 2003 and 
at a Travel Board hearing in January 2004.  The transcripts 
of those hearings are associated with the claims folder.  
After the RO hearing, the RO issued a supplemental statement 
of the case (SSOC), which continued the previous denial.  


FINDING OF FACT

The appellant worked for Todd shipbuilders from 1974 to 1978, 
and for Bethlehem Ship Corporation from 1978 to 1979; his 
duties involved construction of ships for the U.S. military.


CONCLUSION OF LAW

The requirements for basic eligibility for VA benefits have 
not been met.  38 U.S.C.A. § 101 (West 2002); 38 C.F.R. §§ 
3.1, 3.4, 3.6, 3.7 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking entitlement to status as a veteran 
for VA benefits purposes. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001).  For 
reasons expressed immediately below, the Board finds that 
resolution of the issue on appeal is based on the operation 
of law and that the VCAA is generally not applicable.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the United States Court of Appeals for Veterans Claims 
(the Court) held that the VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive in the matter.  The Board finds 
that such is the case as to the issue here on appeal.  As 
explained below, this issue is being denied due to the 
appellant's lack of veteran status.  The facts are not in 
dispute.  Therefore, based on the Court's decision in 
Manning, the Board concludes that the appellant's claim is 
not subject to the provisions of the VCAA.  

Moreover, the Board notes that even under the VCAA, VA will 
refrain from or discontinue assisting a claimant in obtaining 
evidence for a claim if the evidence obtained indicates that 
there is no reasonable possibility that further assistance 
would substantiate the claim, such as cases in which the 
appellant is requesting a benefit to which he is not entitled 
as a matter of law or when the claimant is ineligible because 
of lack of qualifying service, lack of veteran status or 
other lack of legal eligibility.  See 38 U.S.C.A. § 
5103A(a)(2) (West 2002); 38 C.F.R. § 3.159(d) (2003).  As 
discussed below, the Board finds that the appellant is 
ineligible for the benefit sought, and thus further 
assistance would not be helpful and will not be provided.

Notwithstanding the fact that the VCAA appears to be 
inapplicable in this case, the appellant has been accorded 
ample opportunity to present evidence and argument as 
required by the Court's jurisprudence in general.  See also 
38 C.F.R. § 3.303 (2003).  The RO notified him of the 
necessity for establishing veteran status, and by letter in 
July 2000, notified him of specific items of evidence that 
would aid in establishing veteran status.  In November 2000, 
the RO sent the appellant a military service questionnaire 
(NA Form 13075) to further determine his status as a veteran.  
The appellant completed and returned that form.  Moreover, as 
previously noted, the veteran was afforded hearings before a 
RO Hearing Officer and before the undersigned Veteran's Law 
Judge.

Pertinent Law and Regulations 

Entitlement to VA benefits -- Status as a veteran

An application for disability compensation consists of five 
elements: (1) the veteran's status, (2) existence of a 
disability, (3) service connection of that disability, (4) 
degree of disability, and (5) effective date of benefits.  
Vargas-Gonzalez v. Principi, 15 Vet. App. 222, 227-8 (2001), 
citing Barrera v. Gober, 122 F.3d 1030, 1037 (Fed. Cir. 
1997); West v. Brown, 7 Vet. App. 329, 332 (1995) (en banc), 
overruled on other grounds, Grantham v. Brown, 114 F.3d 1160- 
1 (1997).

Compensation for service connected disability is available to 
veterans, or the surviving spouse, children, or parents of 
veterans.  38 C.F.R. § 3.4 (2003).  A person seeking VA 
benefits must first establish by a preponderance of the 
evidence that the service member, upon whose service such 
benefits are predicated, has attained the status of veteran.  
Holmes v. Brown, 10 Vet. App. 38 (1997); Aguilar v. 
Derwinski, 2 Vet. App. 21 (1991).

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 
U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. § 3.1(d) 
(2003).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6 (2003).

Persons considered to have performed active military, naval, 
or air service also include 54 additional categories.  These 
consist of:

(a) Aerial transportation of mail.  Persons who were injured 
or died while serving under conditions set forth in Pub. L. 
140, 73d Congress.

(b) Aliens.  Effective July 28, 1959, a veteran discharged 
for alienage during a period of hostilities unless evidence 
affirmatively shows he or she was discharged at his or her 
own request.  A veteran who was discharged for alienage after 
a period of hostilities and whose service was honest and 
faithful is not barred from benefits if he or she is 
otherwise entitled.  A discharge changed prior to January 7, 
1957, to honorable by a board established under authority of 
section 301, Pub. L. 346, 78th Congress, as amended, or 
section 207, Pub. L. 601, 79th Congress, as amended (now 10 
U.S.C. 1552 and 1553), will be considered as evidence that 
the discharge was not at the alien's request. 

(c) Army field clerks.  Included as enlisted men.

(d) Army Nurse Corps, Navy Nurse Corps, and female dietetic 
and physical therapy personnel.  (1) Army and Navy nurses 
(female) on active service under order of the service 
department.

(2) Dietetic and physical therapy (female) personnel, 
excluding students and apprentices, appointed with 
relative rank on or after December 22, 1942, or 
commissioned on or after June 22, 1944.

(e) Aviation camps.  Students who were enlisted men during 
World War I.

(f) Cadets and midshipmen.  

(g) Coast and Geodetic Survey, and its successor agencies, 
the Environmental Science Services Administration and the 
National Oceanic and Atmospheric Administration. 

(h) Coast Guard.  Active service in Coast Guard on or after 
January 29, 1915, while under jurisdiction of the Treasury 
Department, Navy Department, or the Department of 
Transportation. 

(i) Contract surgeons.  For compensation and dependency and 
indemnity compensation, if the disability or death was the 
result of disease or injury contracted in line of duty during 
a war period while actually performing the duties of 
assistant surgeon or acting assistant surgeon with any 
military force in the field, or in transit or in hospital.

(j) Field clerks, Quartermaster Corps.  Included as enlisted 
men.

(k) Lighthouse service personnel.  Transferred to the service 
and jurisdiction of War or Navy Departments by Executive 
order under the Act of August 29, 1916.  Effective July 1, 
1939, service was consolidated with the Coast Guard.

(l) Male nurses.  Persons who were enlisted men of Medical 
Corps.

(m) National Guard.  Members of the National Guard of the 
United States and Air National Guard of the United States are 
included as Reserves.  

(n) Persons heretofore having a pensionable or compensable 
status.

(o) Persons ordered to service.  (1) Any person who has:

(i) Applied for enlistment or enrollment in the active 
military, naval, or air service and who is provisionally 
accepted and directed, or ordered, to report to a place 
for final acceptance into the service, or
(ii) Been selected or drafted for such service, and has 
reported according to a call from the person's local 
draft board and before final rejection, or
(iii) Been called into Federal service as a member of 
the National Guard, but has not been enrolled for 
Federal service, and
(iv) Suffered injury or disease in line of duty while 
going to, or coming from, or at such place for final 
acceptance or entry upon active duty,
is considered to have been on active duty and therefore 
to have incurred such disability in active service.

(2) The injury or disease must be due to some factor 
relating to compliance with proper orders.  Draftees and 
selectees are included when reporting for preinduction 
examination or for final induction on active duty.  Such 
persons are not included for injury or disease suffered 
during the period of inactive duty, or period of 
waiting, after a final physical examination and prior to 
beginning the trip to report for induction.  Members of 
the National Guard are included when reporting to a 
designated rendezvous.

(p) Philippine Scouts and others. 

(q) Public Health Service. 

(r) Reserves.  

(s) Revenue Cutter Service.  While serving under direction of 
Secretary of the Navy in cooperation with the Navy.

(t) Training camps.  Members of training camps authorized by 
section 54 of the National Defense Act, except members of 
Student Army Training Corps Camps at the Presidio of San 
Francisco, Plattsburg, New York, Fort Sheridan, Illinois, 
Howard University, Washington, D.C., Camp Perry, Ohio, and 
Camp Hancock, Georgia, from July 18, 1918, to September 16, 
1918.

(u) Women's Army Corps (WAC).  Service on or after July 1, 
1943.

(v) Women's Reserve of Navy, Marine Corps, and Coast Guard.  
Same benefits as members of the Officers Reserve Corps or 
enlisted men of the United States Navy, Marine Corps or Coast 
Guard.

(w) Russian Railway Service Corps.  Service during World War 
I as certified by the Secretary of the Army.

(x) Active military service certified as such under section 
401 of Pub. L. 95-202.  Such service if certified by the 
Secretary of Defense as active military service and if a 
discharge under honorable conditions is issued by the 
Secretary.  The effective dates for an award based upon such 
service shall be as provided by § 3.400(z) and 38 U.S.C. 
5110, except that in no event shall such an award be made 
effective earlier than November 23, 1977.  Service in the 
following groups has been certified as active military 
service.

(1) Women's Air Forces Service Pilots (WASP).

(2) Signal Corps Female Telephone Operators Unit of 
World War I.

(3) Engineer Field Clerks.

(4) Women's Army Auxiliary Corps (WAAC).

(5) Quartermaster Corps Female Clerical Employees 
serving with the AEF (American Expeditionary Forces) in 
World War I.

(6) Civilian Employees of Pacific Naval Air Bases Who 
Actively Participated in Defense of Wake Island During 
World War II.

(7) Reconstruction Aides and Dietitians in World War I.

(8) Male Civilian Ferry Pilots.

(9) Wake Island Defenders from Guam.

(10) Civilian Personnel Assigned to the Secret 
Intelligence Element of the OSS.

(11) Guam Combat Patrol.

(12) Quartermaster Corps Keswick Crew on Corregidor 
(WWII).

(13) U.S. Civilian Volunteers Who Actively Participated 
in the Defense of Bataan.

(14) United States Merchant Seamen Who Served on 
Blockships in Support of Operation Mulberry.

(15) American Merchant Marine in Oceangoing Service 
during the Period of Armed Conflict, December 7, 1941, 
to August 15, 1945.

(16) Civilian Navy IFF Technicians Who Served in the 
Combat Areas of the Pacific during World War II 
(December 7, 1941 to August 15, 1945).  As used in the 
official name of this group, the acronym IFF stands for 
Identification Friend or Foe.

(17) U.S. Civilians of the American Field Service (AFS) 
Who Served Overseas Operationally in World War I during 
the Period August 31, 1917 to January 1, 1918.

(18) U.S. Civilians of the American Field Service (AFS) 
Who Served Overseas Under U.S. Armies and U.S. Army 
Groups in World War II during the Period December 7, 
1941 through May 8, 1945.

(19) U.S. Civilian Employees of American Airlines Who 
Served Overseas as a Result of American Airlines' 
Contract with the Air Transport Command During the 
Period December 14, 1941 through August 14, 1945.

(20) Civilian Crewmen of United States Coast and 
Geodetic Survey Vessels Who Performed Their Service in 
Areas of Immediate Military Hazard While Conducting 
Cooperative Operations with and for the United States 
Armed Forces Within a Time Frame of December 7, 1941, to 
August 15, 1945.

(21) Honorably Discharged Members of the American 
Volunteer Group (Flying Tigers) Who Served During the 
Period December 7, 1941 to July 18, 1942.

(22) U.S. Civilian Flight Crew and Aviation Ground 
Support Employees of United Air Lines (UAL), Who Served 
Overseas as a Result of UAL's Contract With the Air 
Transport Command During the Period December 14, 1941, 
through August 14, 1945.

(23) U.S. Civilian Flight Crew and Aviation Ground 
Support Employees of Transcontinental and Western Air 
(TWA), Inc., Who Served Overseas as a Result of TWA's 
Contract With the Air Transport Command During the 
Period December 14, 1941, through August 14, 1945.

(24) U.S. Civilian Flight Crew and Aviation Ground 
Support Employees of Consolidated Vultree Aircraft 
Corporation (Consairway Division) Who Served Overseas as 
a Result of a Contract With the Air Transport Command 
During the Period December 14, 1941, through August 14, 
1945.

(25) U.S. Civilian Flight Crew and Aviation Ground 
Support Employees of Pan American World Airways and Its 
Subsidiaries and Affiliates, Who Served Overseas as a 
Result of Pan American's Contract With the Air Transport 
Command and Naval Air Transport Service During the 
Period December 14, 1941 through August 14, 1945.

(26) Honorably Discharged Members of the American 
Volunteer Guard, Eritrea Service Command During the 
Period June 21, 1942 to March 31, 1943.

(27) U.S. Civilian Flight Crew and Aviation Ground 
Support Employees of Northwest Airlines, Who Served 
Overseas as a Result of Northwest Airline's Contract 
with the Air Transport Command during the Period 
December 14, 1941 through August 14, 1945.

(28) U.S. Civilian Female Employees of the U.S. Army 
Nurse Corps While Serving in the Defense of Bataan and 
Corregidor During the Period January 2, 1942 to February 
3, 1945.

(29) U.S. Flight Crew and Aviation Ground Support 
Employees of Northeast Airlines Atlantic Division, Who 
Served Overseas as a Result of Northeast Airlines' 
Contract With the Air Transport Command During the 
Period December 7, 1941, Through August 14, 1945.

(30) U.S. Civilian Flight Crew and Aviation Ground 
Support Employees of Braniff Airways, Who Served 
Overseas in the North Atlantic or Under the Jurisdiction 
of the North Atlantic Wing, Air Transport Command (ATC), 
as a Result of a Contract With the ATC During the Period 
February 26, 1942, Through August 14, 1945.

See 38 C.F.R. § 3.7 (2003).

Analysis

The threshold issue in this, as in every other VA claim, is 
whether the evidence shows that the claimant has that 
indispensable status, i.e., as a veteran, needed to invoke VA 
benefits laws.  Aguilar, 2 Vet. App. at 23; Grottveit v. 
Brown, 5 Vet. App. 91, 92 (1993).  In order to establish 
veteran status, the appellant must first show that he served 
in the active military, naval, or air service.  38 U.S.C.A. 
§§ 101(2), 101(24) (West 2002); 38 C.F.R. § 3.1(d) (2003).

The appellant does not contend that he in fact served a 
period of active duty, active duty for training or inactive 
duty training in the armed forces, the primary means of 
satisfying the requirement of active military, naval, or air 
service.  Indeed, he stated in a November 2000 letter that he 
does not have a Form DD-214.  He noted in the April 2003 
hearing that he registered for the draft, but did not serve 
in the reserves.  His principal contention with respect to 
this appeal is that he worked for Todd Shipbuilders from 
September 1974 to January 1978 as a crane operator and for 
Bethlehem Steel from July 1978 to July 1979.  Both jobs 
involved either construction or repair of Navy ships.  He 
further contends that he was informed by those companies, by 
his union, and by an employee of the Navy PX that his 
employment qualified him as a veteran.  

As set out in the foregoing section of this decision, the 
regulations do provide 54 categories of service other than 
active duty, active duty for training and inactive duty 
training that also qualify as active military naval or air 
service for the purpose of establishing veteran status.  
However, employment in a private shipyard or shipbuilding 
company is not listed among those 54 categories, nor is 
participation in construction or repair of ships for the U.S. 
military.  

The appellant contended in his April 2003 and January 2004 
hearings that his work involved "Navy Special Service" and 
that he took a military oath and obtained a security 
clearance as part of his duties.  As pointed out in detail 
above, however, establishment of entitlement to status as a 
veteran requires the satisfaction of specific criteria.  The 
taking of an oath and the granting of a security clearance do 
not in themselves satisfy those specific requirements and do 
not in themselves serve to qualify an individual for veteran 
status.  

The appellant also stated in his April 2003 hearing that 
someone from the Navy PX informed him that he would be 
entitled to military benefits.  Although there is nothing in 
the record aside from the appellant's statement to confirm 
this assertion, the Board notes that, even conceding that 
such a statement was made by an employee of the Navy, to the 
extent that it promised benefits to which the law and 
regulations do not entitle the appellant, the statement 
constitutes erroneous advice and does not create an 
obligation on the part of VA to grant benefits.  See McTighe 
v. Brown, 7 Vet. App. 29, 30 (1994) [erroneous advice given 
by a government employee cannot be used to estop the 
government from denying benefits]; see also Harvey v. Brown, 
6 Vet. App. 416, 424 (1994) [holding that a veteran was not 
entitled to education benefits based on his assertion that 
misleading or erroneous information was provided regarding 
education benefits].  Similarly, statements made by the 
appellant's union or by his employers provide no basis for 
establishing entitlement to VA benefits where the specific 
requirements of the law and regulations are not met.

As the evidence in this case does not show, and as the 
appellant has not alleged such service as would qualify as 
active military naval or air service, the appellant does not 
meet the definition of a veteran as established under 
38 C.F.R. § 3.1 (d).  Therefore he is not entitled to VA 
benefits.  See Holmes, 10 Vet. App. 38; Aguilar, 2 Vet. App. 
21.

The Board additionally notes that it does not doubt the 
appellant's sincerity in pursuing his claim.  As explained 
above, establishing entitlement to status as a veteran 
requires the satisfaction of specific criteria, which are not 
met in the appellant's case.  

A claim by a claimant who fails to show threshold eligibility 
lacks legal merit or legal entitlement and must be denied as 
a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
The Board holds that, as a matter of law, the appellant is 
not eligible for VA benefits.


ORDER

Basic eligibility for VA benefits is denied.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



